278 F.2d 141
Abdullah KHOZOUIE, Appellant,v.UNITED STATES of America, Appellee.
No. 18197.
United States Court of Appeals Fifth Circuit.
May 10, 1960.

James C. Abbott, McAllen, Tex., for appellant.
Brian S. Odem, Asst. U. S. Atty., Brownsville, Tex., William B. Butler, U. S. Atty., Houston, Tex., for appellee.
Before TUTTLE, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
Appellant's sole basis for applying for a stay of deportation is 8 U.S.C.A. § 1253 (h):


2
"(h) The Attorney General is authorized to withhold deportation of any alien within the United States to any country in which in his opinion the alien would be subject to physical persecution and for such period of time as he deems to be necessary for such reason."


3
The trial court, on the habeas corpus hearing, held:


4
"This Court has searched the record sympathetically hoping to be able to find some basis for the claim of physical persecution; but cannot find it. Nor can I find any evidence that the hearing before the Immigration Service was not fairly conducted or that Khozouie has been denied due process."


5
We find no error. The judgment is affirmed. United States, ex rel. Nereo Dolenz v. Shaughnessy, D.C.S.D.N.Y., 107 F. Supp. 611, affirmed 2 Cir., 200 F.2d 288, certiorari denied 345 U.S. 928, 73 S. Ct. 780, 97 L. Ed. 1358.